


110 HR 5111 IH: Maximizing the Use of Federal Funds

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5111
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant to a State with an unemployment rate that is
		  equal to or greater than 125 percent of the national unemployment rate
		  authority to use Federal funds made available to such State for job training
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Maximizing the Use of Federal Funds
			 for Job Training Act.
		2.Authority to
			 consolidate or transfer certain funds
			(a)Authority
			 availableA State with an
			 unemployment rate that is equal to or greater than 125 percent of the national
			 unemployment rate is authorized to consolidate or transfer, without limitation,
			 any funds made available to such State under the programs described in
			 subsection (b).
			(b)Designated
			 programsSubsection (a)
			 applies to—
				(1)any formula grant
			 program carried out under the Workforce Investment Act of 1998 (29 U.S.C. 2801
			 et seq.); and
				(2)any funds made
			 available to the State under part II of subchapter B of chapter 2 of title II
			 of the Trade Act of 1974 (19 U.S.C. 2295 et seq.).
				(c)DurationThe authority provided by subsection (a)
			 shall remain in effect for a period of 2 years for a State or until the date on
			 the State’s unemployment rate is less than 125 percent of the national
			 unemployment rate, whichever occurs later.
			(d)National
			 Employment Rate DefinedIn this section, the term national
			 employment rate means the most recent rate of unemployment announced
			 each month by Bureau of Labor Statistics of the Department of Labor based upon
			 data from the current populations survey of households conducted for the Bureau
			 by the Bureau of the Census of the Department of Commerce.
			
